Exhibit 10.5

 

--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

by and between

FBR TRS HOLDINGS, INC.

and

FBR CAPITAL MARKETS CORPORATION

dated as of

July 20, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

THIS TAX SHARING AGREEMENT (“Agreement”) is made and effective as of the 20th
day of July 2006, by and between FBR TRS Holdings, Inc., a Virginia corporation
(“TRS Holdings”), and FBR Capital Markets Corporation, a Virginia corporation
(“FBR Capital Markets”).

RECITALS

A. As of December 31, 2003, each of TRS Holdings, Pegasus Capital Corporation, a
Delaware corporation, FBR Asset Management Holdings, Inc., FBR Bancorp, Inc.,
FBR National Trust Company, Money Management Advisers, Inc., FBR Fund Advisers,
Inc., FBR Investment Management, Inc., Friedman, Billings, Ramsey & Co., Inc.,
FBR Capital Markets Holdings, Inc., and FBR Investment Services, Inc., entered
into a Tax Sharing Agreement (the TRS Tax Sharing Agreement”). The parties to
the TRS Tax Sharing Agreement are all taxable REIT subsidiaries (“TRSs”) of
Friedman Billings Ramsey Group, Inc. and are members of an affiliated group (the
“TRS Holdings Affiliated Group”) within the meaning of section 1504(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), of which TRS Holdings is
the common parent corporation.

B. The TRS Holdings Affiliated Group filed a consolidated federal income tax
return for the taxable year that began April 1, 2003 and ended December 31, 2003
and for each calendar year thereafter.

C. TRS Holdings has formed FBR Capital Markets as a wholly-owned subsidiary of
TRS Holdings pursuant to Articles of Incorporation filed with the State
Corporation Commission of the Commonwealth of Virginia on June 9, 2006 and
Articles of Amendment filed with the State Corporation Commission of the
Commonwealth of Virginia on June 21, 2006. Pursuant to a Contribution Agreement
dated as of July 20, 2006 between TRS Holdings and FBR Capital Markets, TRS
Holdings is contributing 100% of the outstanding capital stock of FBR Asset
Management Holdings, Inc. and FBR Capital Markets Holdings, Inc. to FBR Capital
Markets in exchange for the issuance of additional stock by FBR Capital Markets
(the “Contribution”). FBR Asset Management Holdings, Inc. owns 100% of the
capital stock of each of FBR Fund Advisers, Inc. and FBR Investment Management,
Inc. FBR Capital Markets Holdings, Inc. owns 100% of the capital stock of each
of Friedman, Billings, Ramsey & Co., Inc. (which, in turn, owns 100% of the
capital stock of FBRC, Ltd.) and Friedman, Billings, Ramsey International, Ltd.
FBR Asset Management Holdings, Inc., FBR Capital Markets Holdings, Inc., and
their subsidiaries will be referred to collectively in this Agreement as the
“FBR Capital Markets Subsidiaries”). After the Contribution, pursuant to an
offering memorandum dated as of July 14, 2006, 12,066,667 shares of the common
stock of FBR Capital Markets are being issued and sold by the Company (the
“Offering”). After the Offering, it is expected that TRS Holdings will own
approximately 72.7% of the outstanding capital stock of FBR Capital Markets (or
approximately 70.7% of the outstanding capital stock if the initial
purchaser/placement agent’s additional allotment option is exercised in full).



--------------------------------------------------------------------------------

D. As a result of the Contribution and the Offering, FBR Capital Markets and the
FBR Capital Markets Subsidiaries will not be members of the TRS Holdings
Affiliated Group beginning with their taxable year beginning on the day
following the Offering and ending December 31, 2006. The parties hereto desire
to establish a method for allocating the tax liabilities and tax benefits of the
TRS Holdings Affiliated Group for taxable years (or portions thereof) beginning
prior to the Offering (“Pre-Offering Taxable Years”) among the members of the
TRS Holdings Affiliated Group.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, it is hereby agreed as follows:

1. Federal Income Tax Returns for Pre-Offering Taxable Years. TRS Holdings shall
prepare and timely file the consolidated federal income tax returns and any
amended returns of the TRS Holdings Affiliated Group for all Pre-Offering
Taxable Years.

2. Apportionment of Tax Liability for Pre-Offering Taxable Years. The
consolidated federal income tax liability of the TRS Holdings Affiliated Group
for all Pre-Offering Taxable Years shall be apportioned among its members in
accordance with the method set forth in section 1552(a)(3) of the Code and
sections 1.1502-33(d)(3), 1.1552-1(a)(3), and 1.1552-1(b) of the Treasury
regulations. TRS Holdings shall allocate any such tax liability of the TRS
Holdings Affiliated Group that arises or is paid to the Internal Revenue Service
after the Offering based on the apportionment methods described in the preceding
sentence. If, as a result of such allocation, net tax liability is allocated to
an FBR Capital Markets Subsidiary, FBR Capital Markets shall pay to TRS Holdings
the amount of such net tax liability. TRS Holdings shall pay to FBR Capital
Markets the amount of any net tax benefit allocated to an FBR Capital Markets
Subsidiary. Such payments shall occur no later than 90 days after the filing of
the tax return, in the event that tax is paid with such return, or no later than
90 days after the receipt of a federal income tax refund from the Internal
Revenue Service.

3. Interim Estimated Payments. Within a reasonable period after a request by TRS
Holdings, FBR Capital Markets shall advance to TRS Holdings amounts necessary to
fund that portion of any estimated federal income tax payment of the TRS
Holdings Affiliated Group for a Pre-Offering Taxable Year that is allocated to
an FBR Capital Markets Subsidiary. Any amounts so paid in any year shall operate
to reduce the amount payable to TRS Holdings in connection with the filing of
the return for such year pursuant to Section 2, and any balance resulting from
such reduction shall promptly be refunded by TRS Holdings to FBR Capital
Markets.

4. Tax Adjustments. (a) In the event of a proposed adjustment to the
consolidated federal income tax liability of the TRS Holdings Affiliated Group
for a Pre-Offering Taxable Year, TRS Holdings shall notify FBR Capital Markets
of such proposed adjustment and TRS Holdings and FBR Capital Markets (and their
respective subsidiaries) shall cooperate to contest and defend against such
proposed tax liability. TRS Holdings shall control and be responsible for any
proceedings related to the proposed adjustment, and FBR Capital Markets shall
bear the

 

- 2 -



--------------------------------------------------------------------------------

portion of any related costs incurred by TRS Holdings that are properly
allocable to FBR Capital Markets Subsidiaries. The allocation of such costs will
be determined in the sole discretion of TRS Holdings.

(b) In the event of any final adjustment to the consolidated federal income tax
liability of the TRS Holdings Affiliated Group for a Pre-Offering Taxable Year
(whether by reason of an amended return, claim for refund, or an audit by the
Internal Revenue Service), the liability of each member of the TRS Holdings
Affiliated Group shall be recomputed under Section 2 of this Agreement to give
effect to such adjustments, and any resulting settlement payments between TRS
Holdings and the FBR Capital Markets Subsidiaries shall be made within a
reasonable time after the computations are made. If any interest is to be paid
or received as a result of a consolidated federal income tax deficiency or
refund, such interest shall be allocated to the members of the TRS Holdings
Affiliated Group in the ratio that each member’s net change in federal income
tax liability or tax benefit bears to the total change in tax liability. Any
penalty shall be allocated upon such basis as TRS Holdings deems just and proper
in view of all applicable circumstances. If an FBR Capital Markets Subsidiary is
assessed and pays directly to the Internal Revenue Service tax liability for a
Pre-Offering Taxable Year in excess of the amount properly allocable to such
subsidiary under Section 2 (taking into account this Section 4), TRS Holdings
shall reimburse the FBR Capital Markets Subsidiary for the amount of such
excess.

5. Post-Offering Taxable Years. (a) For taxable years (or portions thereof)
after the Offering (each, a “Post-Offering Taxable Year”), each of TRS Holdings
and FBR Capital Markets shall prepare and timely file federal income tax returns
for it and its subsidiaries. Each of TRS Holdings and FBR Capital Markets shall
indemnify and hold harmless the other party from and against all taxes incurred
by the first party or its subsidiaries with respect to Post-Offering Taxable
Years.

(b) Notwithstanding Section 5(a) hereof, any loss, credit, or other item
attributable to an FBR Capital Markets Subsidiary arising in a Pre-Offering
Taxable Year or a Post-Offering Taxable Year may be applied to a consolidated
return of the TRS Holdings Affiliated Group for a Pre-Offering Taxable Year
during which such FBR Capital Markets Subsidiary was included in the
consolidated return filed by the TRS Holdings Affiliated Group, to the extent
and as permitted under applicable law. TRS Holdings shall cooperate with any FBR
Capital Markets Subsidiary to the extent reasonably necessary (including,
without limitation, amending any return and filing any claim for refund) for
such member to realize the tax benefit of using such loss, credit, or other item
in such Pre-Offering Taxable Year. TRS Holdings shall remit promptly to FBR
Capital Markets any refund or reduction in tax resulting from the use of such
tax benefit. No tax attributes of (or allocable to) an FBR Capital Markets
Subsidiary may be used in a Post-Offering Taxable Year of the TRS Holdings
Affiliated Group.

6. Successors. This Agreement shall be binding on and inure to the benefit of
any successor, by merger, acquisition of assets or otherwise, to any of the
parties hereto (including but not limited to any successor of a Member
succeeding to the tax attributes of the Member

 

- 3 -



--------------------------------------------------------------------------------

under Code section 381), to the same extent as if such successor had been an
original party to the Agreement.

7. Term. This Agreement shall continue in effect until the expiration of the
statute of limitations (or, if later, the date to which any such statute of
limitations has been extended by TRS Holdings) for all Pre-Offering Taxable
Years.

8. Miscellaneous.

(a) This Agreement shall be governed by the laws of the Commonwealth of
Virginia, excluding its choice of law principles.

(b) The provisions herein constitute the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
oral or written, and all other communications relating to the subject matter
hereof. There are no promises, covenants, or undertakings other than those
expressly set forth in this Agreement.

(c) If any provision of this Agreement is held to be unenforceable, this
Agreement shall be construed without such provision.

(d) The waiver of a party of a right hereunder must be in writing and signed by
the party holding the right. The failure by a party to exercise any right
hereunder shall not operate as a waiver of such party’s right to exercise such
right or any other right in the future.

(e) This Agreement may be amended only by a written document executed by a duly
authorized representative of each of the parties. This Agreement may be executed
in one or more counterparts, each of which shall constitute an original, but all
of which together shall constitute but one and the same instrument.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be executed by its
duly authorized officer or representative as of the date first set forth above.

 

FBR TRS HOLDINGS, INC. By:   /s/ William J. Ginivan   Name:   William J. Ginivan
  Title:   General Counsel FBR CAPITAL MARKETS CORPORATION By:   /s/ William J.
Ginivan   Name:   William J. Ginivan   Title:   SVP, General Counsel and
Secretary

[Signature Page to Tax Sharing Agreement]